


SECOND LOAN MODIFICATION AGREEMENT
This Second Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of September 17, 2015 (the “Second Loan Modification Effective
Date”), by and among (i) SILICON VALLEY BANK, a California corporation with a
loan production office located at 2400 Hanover Street, Palo Alto, CA 94304
(“Bank”), (ii) OCLARO, INC., a Delaware corporation (“Parent”) and (iii) OCLARO
TECHNOLOGY LIMITED, a company incorporated under the laws of England and Wales,
with company number 02298887 and its registered address at Caswell Towcester,
Northamptonshire NN12 8EQ, UK (“Borrower”).
1.DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other indebtedness
and obligations which may be owing by Borrower to Bank, Borrower is indebted to
Bank pursuant to a certain Loan and Security Agreement, dated as of March 28,
2014, by and among Parent, Borrower and Bank, as amended by that certain Consent
and First Loan Modification Agreement, dated as of February 19, 2015 (as
amended, the “Loan Agreement”). Capitalized terms used but not otherwise defined
herein shall have the same meaning as in the Loan Agreement.
2.    DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement and the other Loan Documents.
3.    DESCRIPTION OF CHANGE IN TERMS.
A.
Modifications to Loan Agreement.

1
The Loan Agreement shall be amended by deleting the following text appearing in
the definition of “Permitted Liens” in Section 13.1 thereof:

“(c)    purchase money Liens (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment securing no more than
Five Million Dollars ($5,000,000) in the aggregate amount outstanding, or (ii)
existing on Equipment when acquired, if the Lien is confined to the property and
improvements and the proceeds of the Equipment;”
and inserting in lieu thereof the following:
“(c)    purchase money Liens (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment securing no more than
Fifteen Million Dollars ($15,000,000) in the aggregate amount outstanding, or
(ii) existing on Equipment when acquired, if the Lien is confined to the
property and improvements and the proceeds of the Equipment;”
4.    UPDATED EVIDENCE OF INSURANCE. In connection with the execution of this
Loan Modification Agreement, Borrower shall deliver to Bank updated evidence of
insurance for each Loan Party, in form and substance acceptable to Bank.
5.    FEES. Borrower shall reimburse Bank for all legal fees and expenses
incurred in connection with this Loan Modification Agreement and the Loan
Documents.
6.    RATIFICATION OF LOAN DOCUMENTS. Except as modified in this Loan
Modification Agreement, Parent and Borrower each hereby ratifies, confirms, and
reaffirms the terms and conditions of the Loan Documents and all security or
other collateral granted to the Bank, and confirms that the indebtedness secured
thereby includes, without limitation, the Obligations.
7.    PERFECTION CERTIFICATE. Borrower has previously delivered to Bank certain
Perfection Certificates (collectively, the “Perfection Certificate”).  Borrower
hereby ratifies, confirms and reaffirms, all and singular, the terms and
disclosures contained in the Perfection Certificate and acknowledges, confirms
and agrees that, other than

1



--------------------------------------------------------------------------------




as may have been supplemented or augmented by disclosures by Borrower to Bank
from time to time through and including the date hereof, the disclosures and
information Borrower provided to Bank in the Perfection Certificate remain true
and correct in all material respects as of the date hereof.
8.    AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC
financing statements without notice to Borrower, with all appropriate
jurisdictions, as Bank deems appropriate, in order to further perfect or protect
Bank’s interest in the Collateral, including a notice that any disposition of
the Collateral, by either the Borrower or any other Person, shall be deemed to
violate the rights of the Bank under the Code.
9.    CONSISTENT CHANGES. The Loan Documents are hereby amended wherever
necessary to reflect the changes described above.
10.    [RESERVED].
11.    CONTINUING VALIDITY. Parent and Borrower understand and agree that in
modifying the existing Obligations, Bank is relying upon Parent’s and Borrower’s
representations, warranties, and agreements, as set forth in the Loan Documents.
Except as expressly modified pursuant to this Loan Modification Agreement, the
terms of the Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to make the modifications pursuant to this Loan Modification
Agreement in no way shall obligate Bank to make any future modifications to the
Obligations. Nothing in this Loan Modification Agreement shall constitute a
satisfaction of the Obligations. It is the intention of Bank, Parent and
Borrower to retain as liable parties all makers of Loan Documents, unless the
party is expressly released by Bank in writing. No maker will be released by
virtue of this Loan Modification Agreement.
12.    JURISDICTION/VENUE. Section 11 of the Loan Agreement is hereby
incorporated by reference in its entirety.
13.    COUNTERSIGNATURE; CONDITIONS PRECEDENT. This Loan Modification Agreement
shall become effective only upon execution of this Loan Modification Agreement
by Parent, Borrower and Bank.
[The remainder of this page is intentionally left blank. Signature page
follows.]



2



--------------------------------------------------------------------------------




This Loan Modification Agreement is executed as of the date first written above.

 
BORROWER:


  
 
 
OCLARO TECHNOLOGY LIMITED


 
 
 
 
By:
/s/ JAMES HAYNES
 
Name:
James Haynes
 
Title:
COO
 
 
 
 
PARENT:
 
 
 
OCLARO, INC.
 
 
 
 
By:
/s/ PETE MANGAN
 
Name:
Pete Mangan
 
Title:
CFO
 
 
 
 
BANK:
 
 
 
SILICON VALLEY BANK
 
 
 
 
By:
/s/ DREW BEITO
 
Name:
Drew Beito
 
Title:
Vice President
 









--------------------------------------------------------------------------------






The undersigned (a) ratifies, confirms and reaffirms, all and singular, the
terms and conditions of (i) that certain Unconditional Guaranty, dated as of
March 28, 2014 in favor of Bank (the “Guaranty”) and (ii) that certain Guarantor
Security Agreement, dated as of March 28, 2014 (the “Guarantor Security
Agreement”), (b) consents to the terms of the Loan Modification Agreement; and
(c) acknowledges, confirms and agrees that the Guaranty and Guarantor Security
Agreement shall each remain in full force and effect and shall in no way be
limited by the execution of the Loan Modification Agreement, or any other
documents, instruments and/or agreements executed and/or delivered in connection
therewith.
 
 
 
 
OCLARO, INC.
 
OCLARO TECHNOLOGY, INC.
 
 
 
 
 
By:
/s/ PETE MANGAN
 
By:
/s/ PETE MANGAN
Name:
Pete Mangan
 
Name:
Pete Mangan
Title:
CFO
 
Title:
CFO
 
 
 
 
 
 
 
 
 
OCLARO (NORTH AMERICA), INC.
 
OCLARO SUBSYSTEMS INC.
 
 
 
 
 
By:
/s/ PETE MANGAN
 
By:
/s/ PETE MANGAN
Name:
Pete Mangan
 
Name:
Pete Mangan
Title:
CFO
 
Title:
CFO
 
 
 
 
 
 
 
 
 
OPNEXT, INC.
 
 
 
 
 
 
 
 
By:
/s/ PETE MANGAN
 
 
 
Name:
Pete Mangan
 
 
 
Title:
CFO
 
 
 









